Exhibit 10.79
EXECUTION COPY
RESTRICTED STOCK AWARD AGREEMENT
          THIS AGREEMENT (the “Agreement”) is made effective as of
                    , 2009 (the “Grant Date”), between ITC Holdings Corp., a
Michigan corporation (hereinafter called the “Company”), and
                                        , a member of the Board who is not an
employee of the Company, hereinafter referred to as the “Grantee.” Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan
(as defined below).
          WHEREAS, the Company desires to grant the Grantee shares of Common
Stock, pursuant to the terms and conditions of this Agreement (the “Restricted
Stock Award”) and the Amended and Restated 2003 Stock Purchase and Option Plan
for Key Employees of the Company and Its Subsidiaries (the “Plan”) (the terms of
which are hereby incorporated by reference and made a part of this Agreement).
          WHEREAS, the Board has determined that it would be to the advantage
and best interest of the Company and its shareholders to grant the shares of
Common Stock provided for herein to the Grantee in connection with the director
compensation policy for members of the Board that are not employees of the
Company, and has advised the Company thereof and instructed the undersigned
officer to grant said Restricted Stock Award;
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
          1. Grant of the Restricted Stock. Subject to the terms and conditions
of the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Grantee [     ]1 shares of Common Stock
(hereinafter called the “Restricted Stock”). The Restricted Stock shall vest and
become nonforfeitable in accordance with Section 2 hereof.
          2. Vesting.
          (a) The Restricted Stock shall become 100% vested and nonforfeitable
upon the earliest to occur on (i) March 31 of the third year following the Grant
Date, (ii) the date the Grantee ceases to be a member of the Board other than
due to removal from the Board for cause, or (iii) a Change of Ownership.
          (b) If, prior to the Restricted Stock becoming 100% vested and
nonforfeitable pursuant to Section 2(a) hereof, the Grantee is removed as a
member of the Board for cause, the Grantee shall forfeit the Restricted Stock
without consideration therefor.
          3. Certificates.
          (a) Certificates evidencing the Restricted Stock shall be issued by
the Company and shall be registered in the Grantee’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Stock pursuant to Section 2. The
 

1   Number of shares determined by dividing $75,000 by 4 and by $[     ], the
closing price per share of Common Stock reported on the New York Stock Exchange
for the Grant Date.

 



--------------------------------------------------------------------------------



 



Grantee hereby acknowledges and agrees that the Company shall retain custody of
such certificate or certificates until the restrictions imposed by Section 2 on
the Common Stock granted hereunder lapse. As a condition to the receipt of this
Restricted Stock Award, the Grantee shall deliver to the Company a stock power,
duly endorsed in blank, relating to the Restricted Stock. No certificates shall
be issued for fractional shares.
          (b) As soon as practicable following the vesting of the Restricted
Stock pursuant to Section 2, certificates for the Restricted Stock which shall
have vested shall be delivered to the Grantee or to the Grantee’s legal guardian
or representative along with the stock powers relating thereto.
          4. Rights as a Stockholder. The Grantee shall be the record owner of
the Restricted Stock unless or until such Restricted Stock is forfeited pursuant
to Section 2 hereof or is otherwise sold or disposed of as permitted under
Section 6 of this Agreement, and as record owner shall be entitled to all rights
of a common stockholder of the Company (including, without limitation, the
payment of any dividends on the shares of Restricted Stock).
          5. Legend on Certificates. The Restricted Shares shall contain a
legend stating that they are subject to transfer restrictions and shall be
subject to such stop transfer orders and other restrictions as the Board may
deem reasonably advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Restricted Shares are listed, any applicable federal or state laws
and the Company’s Articles of Incorporation and Bylaws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
          6. Transferability. The Restricted Stock may not, at any time prior to
becoming vested pursuant to Section 2 or thereafter, be transferred, sold,
assigned, pledged, hypothecated or otherwise disposed of unless such transfer,
sale, assignment, pledge, hypothecation or other disposition complies with the
provisions of this Agreement.
          7. Securities Laws. The Company may require the Grantee to make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement. The granting of the Restricted Stock hereunder
shall be subject to all applicable laws, rules and regulations and to such
approvals of any governmental agencies as may be required.
          8. Grantee’s Continued Service on the Board. Nothing contained in this
Agreement or in any other agreement entered into by the Company and the Grantee
guarantees that the Grantee will continue to serve as a member of the Board for
any specified period of time.
          9. Change in Capitalization. If, prior to the time the restrictions
imposed by Section 2 on the Restricted Stock granted hereunder lapse, the
Company shall be reorganized, recapitalized or restructured, consolidated or
merged with another corporation, or otherwise undergo a significant corporate
event, (a) the Restricted Stock may be adjusted or cancelled and (b) any stock,
securities or other property exchangeable for Common Stock pursuant to such
reorganization, recapitalization, restructuring, consolidation, merger or other
corporate event, shall be deposited with the Company and shall become subject to
the restrictions and conditions of this Agreement to the same extent as if it
had been the original property granted hereby, all pursuant to Sections 8 and 9
of the Plan.

 



--------------------------------------------------------------------------------



 



          10. Payment of Taxes. The Grantee shall have full responsibility, and
the Company shall have no responsibility, for satisfying any liability for any
federal, state or local income or other taxes required by law to be paid with
respect to such Restricted Stock, including upon the vesting of the Restricted
Stock. In connection with the foregoing, the Grantee may, at his or her option,
elect to recognize the fair value of the Restricted Stock upon the Grant Date
pursuant to Section 83 of the Internal Revenue Code of 1986, as amended. The
Grantee is hereby advised to seek his own tax counsel regarding the taxation of
the grant of Restricted Stock made hereunder.
          11. Limitation on Obligations. The Company’s obligation with respect
to the Restricted Stock granted hereunder is limited solely to the delivery to
the Grantee of shares of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation. This Restricted Stock Award shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Grantee for
damages relating to any delays in issuing the share certificates to him (or his
designated entities), any loss of the certificates, or any mistakes or errors in
the issuance of the certificates or in the certificates themselves.
          12. Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Grantee shall be addressed to him at the address
given beneath his signature hereto. By a notice given pursuant to this
Section 12, either party may hereafter designate a different address for notices
to be given to him. Any notice that is required to be given to the Grantee
shall, if the Grantee is then deceased, be given to the Grantee’s personal
representative if such representative has previously informed the Company of his
status and address by written notice under this Section 12. Any notice shall
have been deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service
          13. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
          14. Restricted Stock Award Subject to Plan. The Restricted Stock Award
shall be subject to all terms and provisions of the Plan, to the extent
applicable to the Restricted Stock. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.
          15. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
[Continued on next page.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Grant Date.

                  ITC HOLDINGS CORP.                       By:             Name:
  Daniel J. Oginsky         Title:   Vice President and General Counsel        
              GRANTEE                 Restricted Stock Agreement (Grant)        
   

 